DETAILED ACTION
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
To elaborate briefly, claim 2 requires a cavity which is defined by 4 different objects, including “light blocking layer”.   However, Itotani’s dam (FIG. 15, 35), explicitly excludes light-blocking layer (111) from the cavity (empty area, to which 11B points).  Since Itotani specifically excludes it and Examiner does not have a teaching/motivation to change that, claim 2 is indicated as allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 & 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2019/0189667) by Jung et al (“Jung”) in view of (US-2020/0098691) by Itotani et al (“Itotani”).
Regarding claim 1, Jung discloses in FIGs. 9-11 and related text, e.g., a semiconductor package structure, comprising: 
a sensing surface (130) having a sensing surface (130S; that is 112, 2nd by the way; “sensing surface” is defined twice), wherein the sensing surface comprises an image sensing area (that is what 130S is) and a plurality of conductive bumps (125); 
a substrate (110) disposed on the sensing surface; 
a light blocking layer (115; par. 72; “The barrier layer 115 may prevent light from being introduced into the connection member 120, and the like, and may include any known insulating material, but is not limited thereto”) located between the substrate and the sensor die (see FIG. 11; that is another 112, 2nd; “sensor die” was not previously defined); 
a circuit layer (120) disposed on the light blocking layer, wherein the sensor die is electrically connected to the circuit layer by the plurality of conductive bumps (see FIG. 11); 
a dam structure disposed on the substrate and surrounding the image sensing area, wherein opposite ends of the dam structure directly contact the sensor die and the light blocking layer; and 
an underfill (128).

Jung does not disclose “a dam structure disposed on the substrate and surrounding the image sensing area, wherein opposite ends of the dam structure directly contact the sensor die and the light blocking layer; and an underfill disposed between the dam structure and the plurality of conductive bumps”.

Itotani discloses in FIG. 15 and related text, e.g., a dam structure (35) disposed on the substrate (13) and surrounding the image sensing area (see FIG. 1, since FIG. 15 shows only one side; it is symmetrical; it goes on both sides; hence, “surrounding”, wherein opposite ends of the dam structure directly contact the sensor die (12) and the light blocking layer (111; polyimide; direct contact in the corner); and an underfill (15b) disposed between the dam structure (35) and the plurality of conductive bumps (14).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Jung with “a dam structure disposed on the substrate and surrounding the image sensing area, wherein opposite ends of the dam structure directly contact the sensor die and the light blocking layer; and an underfill disposed between the dam structure and the plurality of conductive bumps” as taught by Itotani, since applying a known technique (a “dam structure” technique of Itotani, as demonstrated by FIG. 15) to a known device ready for improvement (device of Jung; it is the same field of invention [Wingdings font/0xE0] packaging of imaging sensors) to yield predictable results (results are predictable, since Itotani teaches a multitude of embodiments, including mostly those without a dam (ala Jung; see Itotani’s FIGs. 2 and 11 for example, for embodiments without a dam structure; then, FIG. 15 shows one with a dam structure; hence, “predictable results”, since Itotani demonstrates it) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding claim 3, the combined device of Jung and Itotani disclose in cited figures and related text, e.g., wherein a first space is provided between the plurality of conductive bumps and the dam structure (FIG. 15 of Itotani; space between 14 and 35).
Regarding claim 4, the combined device of Jung and Itotani disclose in cited figures and related text, e.g., wherein a sidewall of the dam structure close to the image sensing area is substantially aligned with a sidewall of the light blocking layer close to the image sensing area (top surfaces of both dam 35 and light blocking layer 111 are perfectly horizontal; hence, “aligned”).
Regarding claim 5, the combined device of Jung and Itotani disclose in cited figures and related text, e.g., wherein the underfill completely covers sidewalls of the plurality of conductive bumps (see FIG. 15 of Itotani).
Regarding claim 6, the combined device of Jung and Itotani disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter, but does not disclose “wherein the underfill completely covers a sidewall of the dam structure close to the plurality of conductive bumps”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Jung and Itotani with “wherein the underfill completely covers a sidewall of the dam structure close to the plurality of conductive bumps”, since “dam structures” in the art are often specifically used as “dam” for underfill, limiting its spread (as evidence of Examiner’s assertion, see for example, US-2018/0012865, par. 15; US-9397078, FIGs. 2D-E; etc., as basic examples of what the term “dam” means in the art [Wingdings font/0xE0] a border for underfill; the 2 examples given both show “coverage” of the “dam” with “underfill”; one coverage is complete, the other is incomplete; hence, both are known in the art).
Regarding claim 7, the combined device of Jung and Itotani disclose in cited figures and related text, e.g., further comprising: an insulating layer (Jung, FIG. 11, 140) exposing a part of the circuit layer (120; if 143 is not present; same as Applicant’s equivalent structure), wherein the underfill is interposed between the dam structure and the insulating layer (140 is to the left of 15B, in combined device; thus meeting limitations).

Regarding claim 8, the combined device of Jung and Itotani disclose in cited figures and related text, e.g., wherein the underfill (FIG. 11, 128) further completely covers a sidewall of the insulating layer (140) close to the plurality of conductive bumps (125).
Regarding claim 9, the combined device of Jung and Itotani disclose in cited figures and related text, e.g., wherein a second space is provided between the plurality of conductive bumps (125) and the insulating layer (140; space filled by underfill).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/05/2022
/Mounir S Amer/Primary Examiner, Art Unit 2894